21 F.3d 1122
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Morris B. MYERS, Plaintiff-Appellant,v.UNITED STATES of America;  United States Eighth CircuitCourt of Appeals;  Donald P. Lay;  Theodore McMillian;Richard Sheppard Arnold;  John R. Gibson;  George G. Fagg;Pasco M. Bowman, II;  Roger L. Wollman;  Frank J. Magill;C. Arlen Beam;  James B. Loken;  Floyd R. Gibson;  Gerald W.Heaney;  Myron H. Bright;  Donald R. Ross;  and J. SmithHenley, judges of said court, in their official capacities,Defendants-Appellees.
No. 93-4170.
United States Court of Appeals, Tenth Circuit.
April 5, 1994.

Before SEYMOUR, Chief Judge, McKAY and BALDOCK, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff, appearing pro se, appeals two orders entered by the United States District Court for the District of Utah.  First, Plaintiff appeals from the district court's Memorandum Order and Opinion entered on August 6, 1993, which denied his Motion to Vacate Order and Motion to Amend Complaint.  Plaintiff filed his Motion to Vacate Order and Motion to Amend Complaint after the district court dismissed his cause of action for failure to complete proper service.  The Plaintiff also appeals the Order Affirming the Magistrate Judge's Report and Recommendation entered on May 11, 1992, which denied Plaintiff's Motion for Summary Judgment.


3
In this case Plaintiff is suing the Eighth Circuit Court of Appeals and most of the judges of that circuit in their official capacities.  Although he alleges various theories and injuries, his claim essentially boils down to the fact that the Eighth Circuit decided a case against him on the merits and he is disappointed.  The government and the district court have exceeded what can reasonably be expected of them in guiding a pro se litigant who has brought a legally frivolous suit.  The district court did not err in denying Plaintiff's Motion for Summary Judgment, dismissing his cause of action, and denying his Motion to Vacate Order and Motion to Amend Complaint.


4
The judgment of the district court is AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470